[Cite as Frost v. Frost, 2015-Ohio-3596.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



Raymond L. Frost,                                  :

                 Plaintiff-Appellant,              :
                                                                No. 14AP-1044
v.                                                 :          (C.P.C. No. 13DR-873)

Phyllis A. Frost,                                  :     (ACCELERATED CALENDAR)

                 Defendant-Appellee.               :



                                            D E C I S I O N

                                    Rendered on September 3, 2015


                 Raymond L. Frost, pro se.

                 Lewis N. Osterman, III, for appellee.

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

SADLER, J.
        {¶ 1} Plaintiff-appellant, Raymond L. Frost, pro se, appeals from a judgment of
the Franklin County Court of Common Pleas, Division of Domestic Relations, granting a
divorce and terminating his marriage to defendant-appellee, Phyllis A. Frost. For the
reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} The parties were married on April 1, 1960. Four children were born of the
marriage, and the youngest became emancipated in 1986. Until their separation, the
parties lived in the marital residence located at 4708 Glendon Road, Columbus, Ohio.
Appellant moved out of the marital residence on or about February 10, 2013.
No. 14AP-1044                                                                               2


        {¶ 3} Appellant filed a complaint for divorce on March 11, 2013. Appellee filed an
answer and counterclaim for divorce on March 22, 2013. On July 24, 2013, a magistrate
issued a temporary order requiring appellee to "pay and save" appellant harmless on one-
half of the debt to Target, H.H. Gregg, and Home Depot. The amount owing on each
account is not set forth in the magistrate's order.
        {¶ 4} On September 13, 2014, the trial court held a final hearing in the case. Both
parties were present and represented by counsel at the hearing, and both parties were
sworn and gave testimony at the hearing. During her direct examination, appellee was
asked to testify regarding the terms of the parties' settlement agreement.          Appellee
proceeded to set forth the relevant terms of the parties' agreement regarding the division
of marital property and the assignment of marital debt.
        {¶ 5} As a result of the hearing, the trial court granted the parties a divorce on the
stated grounds of incompatibility. The trial court ordered appellee's counsel to draft the
divorce decree. On November 5, 2014, appellant filed a "motion to proffer and set aside
the 'in court agreement' between the parties and to set this matter for trial." Appellant
attached several exhibits to the motion including a list of household goods and
furnishings that he claims were "not discussed" at the September 13, 2014 hearing and
that were awarded to appellee in error. Appellant also attached photographs of the inside
of the marital residence that purport to show the items in dispute.
        {¶ 6} On November 13, 2014, appellant filed an "objection to the court approving
any decree of divorce without a hearing," wherein appellant claims that he "hasn't had the
opportunity to properly proffer his position concerning the division of marital property."
On November 20, 2014, the trial court denied appellant's November 13, 2014 objection,
dismissed appellant's November 5, 2014 motion, and issued an "Agreed Judgment Entry
Decree of Divorce" ("divorce decree"). The divorce decree indicates a prior approval by
appellee and her legal counsel. It also indicates that on November 11, 2014, the proposed
entry was "[s]ubmitted but not approved" by appellant and his legal counsel.
        {¶ 7} Appellant filed his pro se notice of appeal to this court on December 19,
2014.
II. ASSIGNMENTS OF ERROR
        {¶ 8} Appellant sets forth the following assignments of error:
No. 14AP-1044                                                                             3


              I. THE TRIAL COURT ERRED BY NOT EQUITABLY
              DIVIDING THE MARITAL DEBT, ASSETS AND PROPERTY
              IN THIS CASE—ACCORDING TO ORC 3105.171.

              II. THE TRIAL COURT ERRED IN GRANTING THE
              CONTENTS OF THE RESIDENCE LOCATED AT 4708
              GLENDON RD, COLUMBUS OHIO 43229 TO THE
              DEFENDANT APPELLEE.

              III. THE TRIAL COURT ERRED IN REQUIRING THE
              PLAINTIFF APPELLANTS TOOLS BE LIQUIDATED BUT
              NOT THE CONTENTS OF THE RESIDENCE AT 4708
              GLENDON ROAD, COLUMBUS, OHIO 43229.

              IV. THE TRIAL COURT ERRED IN NOT ENFORCING
              MAGISTRATE BLACKS TEMPORARY ORDER ON JULY 13,
              2013 FOR THE DEFENDANT-APPELLEE TO PAY HALF ON
              (3) OF THE CREDITORS—TARGET, HOME DEPOT AND
              HH GREG AND GRANTED VISITATION OF THE DOG
              WEEK ON WEEK OFF.

              V. THE TRIAL COURT ERRED IN GRANTING THE
              DEFENDANT-APPELLEE—THE PRUDENTIAL SHARES
              AND ALL PROCEEDS        FROM THE PLAINTIFF
              APPELLANT'S PRUDENTIAL ACCOUNT—DUE TO THE IN-
              EQUITABLE DIVISION OF MARITAL ASSETS.

              VI. THE TRIAL COURT ERRED IN DENYING THE
              PLAINTIFF-APPELLANT THE RIGHT TO PROFFER AND
              SET ASIDE THE 'IN COURT AGREEMENT' AND TO SET
              THIS CASE FOR TRIAL AS REQUESTED BY THE MOTION
              FILED ON NOVEMBER 5, 2014.

III. STANDARD OF REVIEW
       {¶ 9} A trial court's decision regarding the enforcement of a settlement agreement
in a divorce case is reviewed for an abuse of discretion. Betts v. Betts, 3d Dist. No. 5-12-
33, 2013-Ohio-1938, ¶ 9, citing Schneider v. Schneider, 110 Ohio App. 3d 487, 491 (11th
Dist.1996). A trial court abuses its discretion when it acts in an unreasonable, arbitrary,
or unconscionable manner. Chawla v. Chawla, 10th Dist. No. 13AP-399, 2014-Ohio-
1188, ¶ 12, citing Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). There is no
abuse of discretion where there is some competent, credible evidence supporting the trial
court's decision. Id., citing Ross v. Ross, 64 Ohio St. 2d 203 (1980). When applying the
No. 14AP-1044                                                                               4


abuse of discretion standard, a reviewing court may not simply substitute its judgment for
that of the trial court. Blakemore at 219.
IV. LEGAL ANALYSIS
       A. Appellant's Sixth Assignment of Error
       {¶ 10} Because we find that appellant's sixth assignment of error is dispositive of
the appeal, we will consider it first. In his sixth assignment of error, appellant argues that
the trial court abused its discretion when it reduced the parties' in-court settlement
agreement to judgment without his consent. We disagree.
       {¶ 11} " ' "Settlement agreements are favored in the law. Where the parties enter
into a settlement agreement in the presence of the court, such an agreement constitutes a
binding contract." ' " Montgomery v. Montgomery, 10th Dist. No. 06AP-555, 2007-Ohio-
2787, ¶ 15, quoting Gregory v. Gregory, 2d Dist. No. 2006 CA 15, 2007-Ohio-1033, ¶ 10,
quoting MacNealy v. MacNealy, 2d Dist. No. 96 CA 125 (Oct. 31, 1997). See also Spercel
v. Sterling Industries, Inc., 31 Ohio St. 2d 36 (1972), paragraph one of the syllabus. "A
settlement agreement ' "may be either written or oral, and may be entered into prior to or
at the time of a divorce hearing." ' " Nyamusevya v. Nkurunziza, 10th Dist. No. 10AP-
857, 2011-Ohio-2614, ¶ 11, quoting Haas v. Bauer, 156 Ohio App. 3d 26, 2004-Ohio-437,
¶ 16, quoting Muckleroy v. Muckleroy, 9th Dist. No. 14443 (Sept. 5, 1990).
       {¶ 12} "Neither a change of heart nor poor legal advice is a ground to set aside a
separation agreement. A party may not unilaterally repudiate a binding settlement
agreement." Walther v. Walther, 102 Ohio App. 3d 378, 383 (1995), citing Spercel at 40.
"[S]o long as the court is satisfied that [the agreement] was not procured by fraud, duress,
overreaching or undue influence, the court has the discretion to accept it without finding
it to be fair and equitable." Id. "A trial court may even adopt an in-court settlement
agreement into its judgment and enforce it even if one party later will not give approval."
Jackson v. Bellomy, 10th Dist. No. 99AP-691 (Mar. 30, 2000), citing Torrence v.
Torrence, 5th Dist. No. 1996CA00223 (July 31, 1997), following Gulling v. Gulling, 70
Ohio App. 3d 410 (9th Dist.1990). In a divorce proceeding, where the parties' in-court
settlement agreement is complete, the trial court may adopt the proposed judgment entry
submitted by the wife if it is found to follow the terms of the in-court settlement
agreement, even though the husband refuses to give his written approval. Gulling.
No. 14AP-1044                                                                           5


       {¶ 13} An oral settlement agreement in a divorce action "can be enforced by the
court in those circumstances where the terms of the agreement can be established by clear
and convincing evidence." Pawlowski v. Pawlowski, 83 Ohio App. 3d 794, 799 (10th
Dist.1992). See also Michaels v. Michaels, 9th Dist. No. 09CA0047-M, 2010-Ohio-963,
¶ 8, citing Campbell v. Buzzelli, 9th Dist. No. 07CA0048-M, 2008-Ohio-725. Clear and
convincing evidence is that "which will produce in the mind of the trier of facts a firm
belief or conviction as to the facts sought to be established." Cross v. Ledford, 161 Ohio
St. 469 (1954), paragraph three of the syllabus.
       {¶ 14} In this instance, the parties entered into a settlement agreement in open
court and under oath. Appellant does not deny that the parties reached an agreement.
Rather, he contends that the parties' in-court settlement agreement is incomplete in that
it fails to account for certain marital debt, income, and household goods and furnishings.
Appellant argues that the trial court erred when it enforced the in-court settlement
agreement without his written approval. Appellant further alleges that the trial court
erred when it issued the divorce decree without making a determination that it is fair and
equitable.
       {¶ 15} Following appellee's testimony regarding the terms of the parties'
settlement agreement, the transcript reveals the following exchange:
              [Appellant's Counsel]: You heard the terms stated. Do you
              agree with those terms?

              [Appellant]: Except for the charge cards.

              THE COURT: Well, I thought we had the case settled here
              where you were keeping the guns, the plane, the Gold Wing,
              the Fiero, and the items you will get from her house, your
              bedroom set, the living room set, the 60-inch TV, the clock
              collection, your clothes and your shoes, and you will get those
              in a U-Haul within - - is 30 days enough time for you to get
              your stuff?

              [Appellant]: Yeah.

              THE COURT: Thirty days, you sure? You want to put 45?

              [Appellant's Counsel]: Let's put 45 days.
No. 14AP-1044                                                                           6


              THE COURT: - - within 45 days or she can get rid of it. You
              get your stuff within 45 days with a U-Haul or she can get rid
              of your clothes.

              [Appellant]: Okay.

              THE COURT: All right. I thought you folks had agreed that - -

              [Appellant's Counsel]: Can I have just a second, Your Honor?

              THE COURT: Yeah.

              Thereupon, a discussion was held off the record.

(Tr. 8-9.)
       {¶ 16} Following the off-the-record discussion, the trial court responded to
questions from appellee concerning the terms of the agreement. Neither appellant nor his
trial counsel followed up on appellant's earlier exception to the settlement terms. At the
close of the hearing, the following exchange took place:
              THE COURT: So Mr. Lewis will do the decree, your lawyer
              will look at it and sign it, and you can sign it and look at it if
              you like, and we are done.

              [Appellee's Counsel]: Thank you, Your Honor.

              THE COURT: Okay. Thank you.

              [Appellant's Counsel]: Thank you.

              Thereupon, the proceedings in this matter were adjourned.

(Tr. 13.)
       B. Household Goods and Furnishings
       {¶ 17} In his November 5, 2014 motion to set aside the in-court settlement
agreement, appellant identified certain household goods and furnishings that he claims
were omitted from the in-court settlement agreement. Appellant claims that because the
in-court settlement agreement is incomplete as to these household goods and furnishings,
the trial court erred by enforcing the in-court settlement agreement without his written
No. 14AP-1044                                                                             7


approval. Appellant further contends that the divorce decree awards a disproportionate
share of marital household goods and furnishings to appellee.
       {¶ 18} Our review of the transcript of the hearing reveals that, contrary to
appellant's assertion, the parties' in-court settlement agreement disposes of all marital
household goods and furnishings. The trial transcript provides, in relevant part, as
follows:
              THE COURT: And she is keeping the dog. And each is keeping
              - - other than what was said here, household goods in each of
              your names. And each is going to be responsible for the debts
              in each of your names and that is going to be it.

              Who is going to be writing the decree up?

              [Appellee's Counsel]: I will. I already have it.

(Emphasis added.) (Tr. 11.)
       {¶ 19} Appellant does not contend that any of the disputed household goods and
furnishings included titled property, and there is no such property mentioned in
appellant's November 5, 2014 motion. Thus, the only reasonable conclusion to be drawn
from the trial court's statement at the hearing is that the trial court simply misspoke when
it referred to household goods "in each of your names," rather than "in their respective
possessions," as is set forth in the divorce decree. (Tr. 11; Nov. 20, 2014 Agreed Judgment
Entry Decree of Divorce, 4.)
       {¶ 20} Based upon a reasonable reading of the trial court transcript, we find that
the record contains clear and convincing evidence of a binding and enforceable in-court
settlement agreement between the parties regarding all marital household goods and
furnishings. Pawlowski. Under the established case law, where the parties' in-court
settlement agreement is complete and the proposed judgment entry is consistent with the
terms of the in-court settlement agreement, the trial court may enforce the in-court
settlement agreement even though one of the parties refuses to give written approval.
Jackson; Torrence; Gulling. Because the divorce decree is consistent with the terms of
the in-court settlement agreement regarding household goods and furnishings, the trial
court did not abuse its discretion when it issued the divorce decree without appellant's
written approval. Jackson; Torrence; Gulling.
No. 14AP-1044                                                                              8


       {¶ 21} Furthermore, to the extent that appellant claims that the in-court
settlement agreement resulted in an unfair and inequitable division of household goods
and furnishings, we note that absent fraud, duress, overreaching, or undue influence, a
trial court has the discretion to enforce an in-court settlement agreement without finding
it to be fair and equitable. Walther at 383. Appellant does not claim on appeal that the
in-court settlement agreement was the result of fraud, duress, overreaching, or undue
influence in regard to the marital household goods and furnishings. Moreover, the record
establishes that appellant lived in the marital residence for years, and the trial court
permitted appellant's designated representative to enter the marital residence and
conduct a "visual/recorded inspection." (Oct. 13, 2013 Magistrate's Order, 2.)
Consequently, appellant was well aware of the household goods and furnishings in
appellee's possession at the time of the hearing, and he could have expressed his
disagreement with the terms of the in-court settlement agreement at that time. Id.
Appellant's subsequent change of heart about the fairness of the division of household
goods and furnishings is not a valid ground to set aside the in-court settlement
agreement. Id. See also Murray v. Murray, 6th Dist. No. L-09-1305, 2011-Ohio-1546
(dissatisfaction with or general remorse about consenting to an in-court settlement
agreement may indicate a change of heart, but it is an insufficient justification to
invalidate the agreement).
       {¶ 22} For the foregoing reasons, we find that the trial court did not abuse its
discretion when it enforced the parties' in-court settlement agreement regarding
household goods and furnishings.       Furthermore, because the parties entered into a
binding and enforceable in-court settlement agreement regarding the division of marital
household goods and furnishings, the trial court was relieved of the obligation to
determine that the division was fair and equitable. Walther at 383. See also Colosimo v.
Colosimo, 8th Dist. No. 91883, 2009-Ohio-3892, ¶ 11 (an in-court settlement agreement
in a divorce action cannot be rescinded by one of the parties on the basis of an alleged lack
of fairness or inequities); Szmania v. Szmania, 8th Dist. No. 90346, 2008-Ohio-4091, ¶ 8
("[T]he court does not have a duty to determine if the agreement is fair and equitable
when the parties enter into an in-court settlement agreement.").
No. 14AP-1044                                                                               9


       C. Prudential Insurance Policy
       {¶ 23} With regard to the Prudential insurance policy identified in appellant's
November 5, 2014 motion, we note that both the divorce decree and the trial transcript
establish that appellee is to receive all Prudential shares. Appellee responded in the
affirmative when the trial court asked her if the agreement called for her to receive "all of
the Prudential money?" (Tr. 5.) Additionally, in explaining to appellee why she was not
keeping the Pontiac Fiero, the trial court stated "you are getting the Prudential shares to
make up for the [$]4,000 difference." (Tr. 10.) Thus, the trial transcript contains clear
and convincing evidence of an enforceable in-court settlement agreement awarding all
Prudential shares to appellee. Pawlowki.
       {¶ 24} To the extent that appellant now claims that appellee failed to disclose
certain gains she derives from a dividend producing Prudential insurance policy, we note
that appellee's affidavit, filed pursuant to Loc.R. 17, lists a Prudential dividend of
$627.56/yearly and provides the account number for the policy. Although appellant now
argues that appellee intentionally failed to disclose the fact that the size of her dividend
will increase over time, such information would have been readily available to appellant
from the policy terms. Thus, the record does not support appellant's claim that the
parties' in-court settlement agreement was the result of fraudulent conduct on the part of
appellee with regard to the Prudential insurance policy.
       {¶ 25} Upon review of the transcript, we find that the parties agreed that appellee
was to retain "all bank accounts and insurance policies" in her name. (Tr. 6.) We further
find that the divorce decree issued by the trial court is consistent with the terms of the in-
court settlement agreement.
       {¶ 26} Accordingly, we find no abuse of discretion on the part of the trial court in
enforcing the in-court settlement agreement as it relates to the Prudential policy.
Walther; Jackson; Torrence; Gulling.
       D. Credit Cards
       {¶ 27} The transcript of the September 13, 2014 hearing shows that appellant
agreed with the division of marital property set forth by appellee's testimony "[e]xcept for
the charge cards." (Tr. 8.) Appellant did not specify the "charge cards" to which he was
referring, nor did he or his counsel pursue the exception following an "off the record"
No. 14AP-1044                                                                             10


discussion. As noted above, appellant's November 5, 2014 motion to set aside the in-court
settlement agreement speaks only to the household goods and furnishings.
       {¶ 28} Appellant's Loc.R. 17 affidavit indicates that on March 11, 2013, the parties
jointly owed the following consumer debts: $660 to Home Depot for household items;
$3,190 to Target for household and personal items; and $1,600 to H.H. Gregg for a
television. Appellee's June 28, 2013 affidavit in support of her motion for temporary
orders confirms that the H.H. Gregg and Target accounts are solely in appellant's name.
As noted above, the trial court stated at the hearing that the parties had agreed as follows:
"[E]ach [party] is going to be responsible for the debts in each of your names and that is
going to be it." (Tr. 11.) The trial transcript also contains the following:
              [The Court]: And you will maintain all the debts in your
              name?

              [Appellee]: Yes.

(Tr. 6.)
       {¶ 29} Based upon the foregoing, we find that the record contains clear and
convincing evidence that, other than those marital debts specifically mentioned at the
hearing, the parties agreed that each would assume any marital debt in their own name.
Thus, the in-court settlement agreement necessarily encompasses the debts to H.H.
Gregg, Target, and Home Depot even though those debts were not specifically mentioned
at the hearing. The divorce decree mirrors the in-court settlement agreement by stating:
"Each party shall pay, indemnify and save the other party harmless upon the indebtedness
incurred in their individual names not otherwise mentioned herein." (Nov. 20, 2014
Agreed Judgment Entry Decree of Divorce, 5.)           There is no claim of fraud, duress,
overreaching, or undue influence on the part of appellee with respect to the marital debt.
       {¶ 30} Thus, the trial court did not abuse its discretion when it enforced the
parties' in-court settlement agreement regarding marital debt without making a
determination that it was fair and equitable even though appellant did not give written
consent. Walther; Jackson; Torrence; Gulling.
No. 14AP-1044                                                                            11


      {¶ 31} Appellant nevertheless contends that the trial court abused its discretion by
enforcing the in-court settlement agreement concerning marital debt in light of the
magistrate's prior "Temporary Order" concerning the charge cards. We disagree.
      {¶ 32} The Magistrate's July 24, 2013 order, issued pursuant to Civ.R. 75(N),
requires appellee to "pay and save" appellant harmless on one-half of the debt to Target,
H.H. Gregg, and Home Depot. Temporary orders, issued pursuant to Civ.R. 75(N), that
allocate custody between parents or require temporary child or spousal support are
interlocutory orders, not final judgments. Huffer v. Huffer, 10th Dist. No. 09AP-574,
2010-Ohio-1223, ¶ 12, citing State ex rel. Thompson v. Spon, 83 Ohio St. 3d 551, 554
(1998). The Supreme Court of Ohio has held that, " '[i]n a domestic relations action,
interlocutory orders are merged within the final decree, and the right to enforce such
interlocutory orders does not extend beyond the decree, unless they have been reduced to
a separate judgment or they have been considered by the trial court and specifically
referred to within the decree.' " Id., quoting Colom v. Colom, 58 Ohio St. 2d 245 (1979),
syllabus. The July 24, 2013 order was never reduced to judgment, and the in-court
settlement agreement makes no reference to that order. Consequently, it was within the
discretion of the trial court to enforce the parties' in-court settlement agreement
notwithstanding the prior temporary order.1
      {¶ 33} Based on the foregoing, we find that the trial court did not abuse its
discretion when it issued a divorce decree that enforced the parties' in-court settlement
agreement regarding marital debt even though it varied from the magistrate's prior order.
Huffer.
      E. Appellant's Tools
      {¶ 34} Appellant argues that it is unfair and inequitable to auction off his tools and
equally divide the proceeds from the sale yet permit appellant to keep the majority of the
household goods and furnishings without requiring a similar sale and distribution. We
note that appellant did not challenge the trial court's disposition of his tools in his
November 5, 2014 motion, nor does he claim on appeal that the tools are his separate
property. Appellant acknowledged in his November 5, 2014 motion that the trial court
No. 14AP-1044                                                                                          12


"discussed" his tools at the September 23, 2014 hearing and that the trial court ordered
the following: "Tools - Mechanical and Construction to be auctioned." (Nov. 13, 2014
Motion, Plaintiff's Exhibit 1.) The trial transcript provides as follows:
                [Appellee's Counsel]: And you understand the tools at both
                your place and [appellant's] place will be sold by an
                auctioneer, correct?

                [Appellee]: Yes.

                ***

                THE COURT: All right. And then I guess the attorneys will
                pick an auctioneer, or it will say that the tools at each house is
                going to be done by auctioneer, and any mowers or log splitter
                or any other types of tools in the back, and - -

                [Appellant's Counsel]: Yes.

(Tr. 6, 11.)
        {¶ 35} The record contains clear and convincing evidence that the parties agreed to
auction appellant's tools and divide the proceeds of the sale equally. The divorce decree
provides that "[t]he parties' lawn mowers, log splitter, and tools (located at both parties'
residences and any other storage area where said property is located) shall be sold by an
auctioneer who shall divide the proceeds of the sale equally between the parties."
(Nov. 20, 2014 Agreed Judgment Entry Decree of Divorce, 5.) Appellant does not claim
that the parties' in-court settlement agreement regarding the disposition of his tools was
the result of fraud, duress, overreaching, or undue influence.
        {¶ 36} Accordingly, the trial court did not abuse its discretion by enforcing the in-
court settlement agreement in regard to appellant's tools without making a determination
that it was fair and equitable even though appellant did not give his written consent.
Walther; Jackson; Torrence; Gulling.




1The evidence in the record shows that the parties incurred the debt to H.H. Gregg for the purchase of the
60-inch television that appellant was awarded pursuant to the in-court settlement agreement.
No. 14AP-1044                                                                                            13


        F. Family Pet
        {¶ 37} A review of the transcript shows that the trial court was aware of the terms
of the parties' settlement agreement at the time it conducted the hearing to place the
parties' settlement agreement on the record. The trial court unequivocally stated that
"[appellee] is keeping the dog." (Tr. 11.) Appellant did not object to this portion of the
agreement either in open court or in his post-hearing motions, nor was there any claim of
fraud, duress, overreaching, or undue influence that would invalidate the in-court
settlement agreement. Thus, the record contains clear and convincing evidence that the
parties came to an enforceable agreement regarding the family pet. Walther;
Jackson;Torrence; Gulling.
        {¶ 38} Nevertheless, appellant claims that the trial court abused its discretion
when it enforced the parties' in-court settlement agreement regarding the family dog
because it varied from the magistrate's previous order that "[t]he parties shall each
alternate taking care of the dog on a week on week off basis." (July 24, 2013 Magistrate's
Temporary Order, 2.) As noted above, temporary orders are not final and have no force
and effect beyond the final decree unless they have been reduced to a separate judgment
or they have been considered by the trial court and specifically referred to within the
decree. Huffer. The parties' in-court settlement agreement does not make reference to
the prior temporary order.2
        {¶ 39} Based on the foregoing, we find that the trial court did not abuse its
discretion when it enforced the in-court settlement agreement regarding the family pet.
        {¶ 40} In the final analysis, we find that the record contains clear and convincing
evidence that the essential terms of the parties' settlement agreement, as placed in the
record without objection by appellant (except for the articulated exception for "the credit
cards"), were incorporated into a written divorce decree. Accordingly, we hold that the
trial court did not abuse its discretion when it enforced the parties' in-court settlement
agreement and issued the divorce decree.                Appellant's sixth assignment of error is
overruled.


2We note that the magistrate also ordered appellant to pay one-half of the expenses associated with the dog,
but neither the parties' in-court settlement agreement nor the divorce decree imposes any such obligation on
appellant.
No. 14AP-1044                                                                             14


        G. Appellant's Assignments of Error One Through Five
        {¶ 41} Appellant's remaining assignments of error challenge specific terms of the
parties' in-court settlement agreement as being unfair and inequitable. As previously
noted, where parties enter into a settlement agreement in the presence of the trial court,
such an agreement constitutes a binding contract, and as long as the court is satisfied that
the agreement was not procured by fraud, duress, overreaching, or undue influence, the
court has the discretion to accept it without finding it to be fair and equitable. Walther at
383. See also Spercel at paragraph one of the syllabus. Therefore, having determined
that the trial court did not abuse its discretion when it enforced the parties' in-court
settlement agreement and issued the divorce decree, we need not examine the specific
terms of the divorce decree in order to determine whether they are fair and equitable. Id.
Accordingly, appellant's first, second, third, fourth, and fifth assignments of error are
moot.
V. CONCLUSION
        {¶ 42} Having overruled appellant's sixth assignment of error and having found
that appellant's first, second, third, fourth, and fifth assignments of error are moot, we
affirm the judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations.
                                                                       Judgment affirmed.

                         DORRIAN and BRUNNER, JJ., concur.
                                 _________________